 174DECISIONSOF NATIONALLABOR RELATIONS BOARDManley Transfer Company, Incorporated,Kansas Delivery Service,Inc. and RaymondBrooks d/b/a Brooks Transfer and Storage'andLocalUnion No.41, InternationalBrotherhood of Teamsters.Case 17-CA-2887.April 28, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 6, 1967, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that Respondents have engaged in certainunfair labor practices and recommending that theycease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondents filedexceptions to the Trial Examiner's Decision _and asupporting brief, and the General Counsel filedcross-exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, brief, and the entire record in the case,and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner, as modifiedherein.The Trial Examiner found, and we agree, thatRespondent Manley's control of Respondent Kansaswas such as to constitute Kansas a subordinateinstrumentality of Manley, and Kansas' supervisionand employees were in effect a part of Manley'ssupervision and work force. We also agree with thefollowing findings of the Trial Examiner:Manley and Kansas, through the actions ofManager George E. Harris on March 10, 1966,violatedSection 8(a)(1) and (3) of the Act byinterrogating employees Melvin Beerbower, GeraldL.Cobb, Dean Howard, and John Darrell Fosterabout their union activities, threatening them withdischarge if they did not abandon their unionactivities, offering a wage increase if they wouldforget about the Union, and discharging Fosterbecause of his union activity. Manley and KansasfurtherviolatedSection 8(a)(1) of the Act onMarch 16, 1966, when Harris threatened Foster thatIHerein called Manley, Kansas, and Brooks.IRespondents' exceptions are in considerable part directed tothe credibility resolutions of the Trial Examiner. On the basis of acareful review of the record, we conclude that the TrialExaminer's credibility findings are not contrary to the clearpreponderance of all the relevant evidence. Accordingly, we findthe terminal in Lawrence, Kansas, would be closedto prevent unionization and promised Foster a job inKansas City, Missouri, if he would forget about theUnion.Manley and Kansas, by their failure torecognize the Union, the cessation of business byKansas on March 26, 1966, and the pretextuoussubstitution of Brooks for the operation of theLawrence, Kansas, terminal, engaged in a course ofconduct whereby they clearly refused to bargain ingood faith with the Union in violation of Section8(a)(5) and (1) of the Act. Manley and Kansas alsoviolatedSection 8(a)(3) and (1) of the Act bydiscriminatorily terminating Cobb, Howard, andBeerbower on March 26, 1966.In addition, the Trial Examiner found that Brookswas chargeable with the foregoing unfair laborpractices because he knowingly participated in theplan of Manley and Kansas to avoid unionization ofthe employees at the Lawrence terminal and wasaware of but did not disavow their other unlawfulactions to that end. We find merit in Respondents'contention that there is insufficient support in therecord for the Trial Examiner's finding that Brookshad knowledge of the unlawful purposes thatmotivated the actions of Manley and Kansas.The Trial Examiner stated that he "was convincedfrom all the facts" that Lawrence Manley andHarris, the representatives of Manley and Kansas,3fully and frankly discussed with Brooks the entireproblem of unionization and their proposals fordealing therewith.Although the Trial Examinerstated that he relied "upon a composite evaluation ofthe credited aspects of the testimony of LawrenceManley and Brooks and the logical consistency of allthe evidence," he did not, however, specify or setforth the basis for his conviction. Accordingly, as therecord does not contain any evidence that Brookswas in fact informed by Manley and Kansas of theirunlawful purpose in taking various steps to defeattheUnion,we conclude, contrary to the TrialExaminer, that the General Counsel has not provedby a preponderance of the evidence that Brooksknowingly participated in and was aware of thevarious unfair labor practices of Manley and Kansas.We shall therefore dismiss the complaint insofar asitalleges that Brooks committed any unfair laborpractices in the course of his dealings with Manley,Kansas, the employees, or the Union.Having found that Respondents Manley andKansas unlawfully ceased operation of business atLawrence, Kansas, terminated their employees, andtransferred the operation thereof to Brooks, we shallorder Manley and Kansas to restore thestatus quoanteby terminating their contract and leaseno reason for disturbing those findings.StandardDry WallProducts,Inc.,91 NLRB544, enfd.188 F.2d 362(C.A. 3).JLawrence Manley managed Manley Transfer Company, afamily-owned corporation,and together with his wife had a 90-percent interest in Kansas Delivery Service,while Harris had theremaining 10 percent.-164 NLRB No. 21 MANLEY TRANSFER COMPANYagreement with Brooks, taking over the operation oftheLawrence,Kansas,business,offeringreinstatement and backpay to Foster, Beerbower,Cobb, and Howard, and bargaining collectively withthe Union.4Finally, we find in agreement with the GeneralCounsel that the policies of the Act will best beeffectuated by his proposed Appendix which utilizesimple and readily understandable language toinform the employees of their rights, how theserights were violated, and by what process they havebeen upheld.5 Accordingly, we shall adopt saidnotice except for two changes, namely, (1) insertionof a paragraph stating that Manley and Kansas willcancel their contracts with Brooks and take overfrom him the operation of the business at Lawrence,Kansas, and (2) deletion of Brooks as one of theRespondents found to have violated the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondents,Manley Transfer Company, Incorporated, andKansas Delivery Service, Inc., their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities onbehalfofLocalUnionNo. 41, InternationalBrotherhood of Teamsters, or any other labororganization of their employees, by discharging orotherwise discriminating in regard to the hire ortenure of employment or any term or condition ofemployment of any of the employees employed byManley Transfer Company, Incorporated, andKansas Delivery Service, Inc.(b)Refusing to bargain collectively concerningrates of pay, wages, hours of employment, and otherconditions of employment with Local Union No. 41,InternationalBrotherhood of Teamsters, as theexclusive representative of the truckdrivers andlaborersofManleyTransferCompany,Incorporated, and Kansas Delivery Service, Inc., atLawrence, Kansas, excluding office and clericalworkers,professionalemployees,guards,andsupervisors as defined in the Act.(c) Interrogating employees of said Respondentsconcerning their or other employees' unionaffiliationoractivitiesorprotected concertedactivities in a manner constituting interference,restraint, or coercion in violation of Section 8(a)(1) ofthe Act.(d)Threatening employees of said Respondentswith discharge, the closing of the terminal, or other'Town & Country Manufacturing Co., Inc.,136 NLRB 1022,1028.sMacy's Missouri-Kansas Division,162 NLRB 754.6 In the event that this Order is enforced by a decree of a175reprisals because of their activity on behalf of LocalUnionNo. 41,InternationalBrotherhoodofTeamsters.(e)Offering employees of said Respondents wageincreases to induce them to cease activity on behalfof said Union.(f)Promising employees of said Respondentsbenefits to induce them to cease their activity inbehalf of said Union.(g) Inanyothermanner interferingwith,restraining,orcoercingemployeesofsaidRespondents in the exercise of their right to self-organization,toform, join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, and to refrainfrom any and all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Terminate said Respondents' contract andleaseagreementswithRaymond Brooks d/b/aBrooks Transfer and Storage, and take over theoperation of the Lawrence, Kansas, business.(b)Offer to John Darrell Foster, Gerald L. Cobb,Melvin Beerbower, and Dean Howard immediateandfullreinstatementtotheirformerorsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of pay suffered as aresult of the discrimination against them.(c)Notifytheabove-namedemployeesifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(d)Upon request, bargain collectively with saidUnion as the exclusive representative of allemployees in the above-described appropriatebargaining unit concerning rates of pay, wages,hours of employment, and other conditions ofemployment, and embody such agreement reachedin a signed contract.(e)Post at the premises at Lawrence, Kansas,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 17, shall be posted byRespondents' representatives, after being dulysigned by Respondents representative, immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order." 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, inwriting,within 10 days from the receipt of thisDecision, what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesthat Raymond Brooks d/b/a Brooks Transfer andStorage engaged in any unfair labor practices.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:After a trial in which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice and tokeep the promises that we make in this notice.Therefore,WE WILL cancel our agreementswith Raymond Brooks d/b/a Brooks Transferand Storage and take over from him theoperation of the business at Lawrence, Kansas.WE WILL NOT discharge or otherwisediscriminate against you in order to discouragemembership in or support for Local UnionNo. 41,InternationalBrotherhoodofTeamsters, or any other labor organization.Since it has been found that we diddiscriminate against John Darrell Foster, GeraldL. Cobb, Melvin Beerbower, and Dean Howardwhen we discharged them, WE WILL offer themtheir former jobs together with all the rights andprivilegestheyenjoyedatthetimewedischarged them, and WE WILL pay them forany wages they may have lost as a result of ourdiscrimination against them. Additionally, wewill notify any of the above-named employeespresently serving in the Armed Forces of theUnited States of their right to their former jobsafter discharge from the Armed Forces.WE WILL, upon request, bargain collectivelywithLocalUnionNo. 41,InternationalBrotherhood of Teamsters, as the exclusiverepresentative of our employees in the below-describedappropriatebargainingunitconcerning rates of pay, wages, hours ofemployment,andotherconditionsofemployment, and embody any agreementreached in a signed contract. The appropriatebargaining unit is:All truckdrivers and laborers of the ManleyTransferCompany, Incorporated, andKansas Delivery Service at Lawrence,Kansas, excluding office clerical workers,professionalemployees,guards,andsupervisors as defined in the Act.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours ofemployment,andotherconditionsofemploymentwithLocalUnionNo. 41,International Brotherhood of Teamsters, as theexclusive representative of our employees in theabove-described appropriate bargaining unit.WE WILL NOT interrogate or question youconcerning your or other employees' unionaffiliation or activities or protected concertedactivities.WE WILL NOT threaten you with discharge,the closing of the terminal, or other reprisalsbecause of your activity on behalf of LocalUnionNo. 41, International Brotherhood ofTeamsters.WE WILL NOT offer you wage increases to getyou to stop supporting Local Union No. 41,International Bortherhood of Teamsters.WE WILL NOT promise you benefits to get youtostopsupportingLocalUnionNo. 41,International Brotherhood of Teamsters.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to self-organization, to form, join, orassistlabororganizations,tobargaincollectively through representatives of your ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed bySection 7 of the Act.You are free to become or remain, or refrain frombecoming or remaining, members of Local UnionNo. 41, International Brotherhood of Teamsters, orany other labor organization.MANLEY TRANSFERCOMPANY,INCORPORATED(Employer)DatedBy(Representative)(Title)KANSAS DELIVERYSERVICE, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remainposted for60 consecutivedays from thedate of posting,and must not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice or compliancewithits provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 610 FederalBuilding, 601East 12th Street,Kansas City,Missouri64106, Telephone FR 4-5282. MANLEY TRANSFER COMPANY177TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: Upon a charge and anamended charge filed (on March 31, 1966, and July 26,1966, respectively) by Local Union No. 41, InternationalBrotherhood of Teamsters (herein sometimes called theUnion or Charging Party), the General Counsel of theNational Labor Realtions Board, by the Regional Directorof Region 17 (Kansas City, Missouri), issued his complaintdated July 29, 1966, against Manley Transfer Company,Incorporated,KansasDeliveryService,Inc.,andRaymond Brooks d/b/a Brooks Transfer and Storage(hereinsometimescalledRespondentManley,Respondent Kansas, and Respondent Brooks respectivelyor jointly as Respondents). The aforesaid complaintalleged violations of Section 8(a)(1), (3), and (5) of the Actby the Respondents. Respondents' duly filed answeradmitted some of the facts, denied other facts, and deniedthe commission of unfair labor practices.Pursuant to appropriate notice, a hearing in this matterwas held on August 31, 1966, before me. All parties wererepresented at and participated in the hearing and wereafforded the right to present evidence, to examine andcross-examine witnesses, to offer oral arguments, and tofile briefs. Briefs were filed by the General Counsel andthe Respondents and have been considered.The issues involved in this proceeding are whether theRespondents jointly or whether Respondent KansasDelivery Service, Inc. (a) did or did not engage in illegalacts (of interrogation, threats of discharge, offer of wageincreases, threats of closing a terminal, promise ofbenefits) in violation of Section 8(a)(1) of the Act, (b) did ordid not discriminatorily terminate an operation by KansasDelivery Service, Inc., and the employment of certainemployees in violation of Section 8(a)(1), (3), and (5) of theAct, (c) did or did not terminate the employment of orrefuse to recall or rehire an employee (Foster) in violationof Section 8(a)(1) and (3) of the Act, and (d) did or did notrefuse to bargain with the Union in violation of Section8(a)(5) of the Act.Upon the entire record in this case and from myobservation of the witnesses, the following findings of fact,conclusions of law, and recommendations are made.'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER(S) INVOLVEDThe facts pertaining to the business of the Employer(s)arebased upon the pleadings, admissions thereto,stipulations of the parties, and statements of counselnarrowing the issues at the hearing.Manley Transfer Company, Incorporated, is now, and atall times material herein has been, a Kansas corporation,engaged as a common carrier operating in, but not limitedto, the States of Kansas and Missouri.In the course and conduct of its business operations,'Allcredibilityresolutionsmade herein are based on acomposite evalution of the demeanor of the witnesses, a logicalconsistency of all the facts, and the probabilities of the evidence asa whole.Without going into detail it may be said that witnessesNabor, Foster, Kappelman, Beerbower, Cobbs, and Howardtestifiedfully,frankly,andwithforthrightand truthfulappearances.Neither Lawrence Manley, Harris, nor Brooksimpressedme as reliable witnesses.In their testimony andappearance they presented facts in fragmented detail and with anManley Transfer Company, Incorporated, during a 1-yearrepresentative period derives gross income in excess of$50,000 from the interstate transporation of commodities.Lawrence D. Manley is now, and at all times materialherein has been, a stockholder and director of ManleyTransfer Company, Incorporated, and the president andmajority stockholder of Kansas Delivery Service, Inc.Kansas Delivery Service, Inc., is now, and at all timesmaterial herein has been, a Kansas corporation. Prior toMarch 26, 1966, it engaged in the trucking business at itsLawrence, Kansas, terminal. However, Kansas DeliveryService, Inc., has never held any authority from anyauthority of any State or Federal government regulatoryauthority to engage in the trucking business. Prior toMarch 26, 1966, Kansas Delivery acted as an agent forManleyTransferCompany, Incorporated, in theLawrence, Kansas, area.In the course and conduct of its business operations,KansasDeliveryService,Inc.,duringa1-yearrepresentative period, derives gross income in excess of$50,000 from the interstate transportation of commodities.Raymond Brooks d/b/a Brooks Transfer and Storage isnow, and at all times material herein has been, a soleproprietorshipoperating in the trucking businessprincipally within the State of Kansas. Raymond Brooksd/b/a Brooks Transfer and Storage has never held anyauthority from any State or Federal government regulatoryauthority to engage in the trucking business. Since on oraboutMarch 26, 1966, Raymond Brooks d/b/a BrooksTransfer and Storage has actedas anagent for ManleyTransferCompany, Incorporated, in the Lawrence,Kansas, area.In the course and conduct of its business operations,Raymond Brooks d/b/a Brooks Transfer and Storage,during a 1-year representative period, derives gross incomein excess of $50,000 from the interstate transporation ofcommodities.Based upon the foregoing, and as conceded by theRespondents, it is concluded and found that theRespondents are, and at all times material herein havebeen, employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDBased upon the pleadings and admissions therein, it isfoundandconcludedthatLocalUnionNo. 41,InternationalBrotherhood of Teamsters,is and at all timesmaterial hereinhas been,a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent Kansas an Instrumentality ofRespondent Manley 2Respondent Manley is a Kansas corporation operating aavoidance of specifics in general. Their testimony in general didnot appear consistent with undisputed events. Testimony ofManley,Harris, and Brooks in many ways was inconsistent witheach other's testimony and with events as ultimately revealed bytheir own testimony.The testimony of any witness inconsistentwith the facts found hereinafter is discredited.2The facts are based upon a composite evaluation ofstipulations by the parties and of the credited aspects of thetestimony of Lawrence Manley and George Harris. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrucking business (as a common carrier) in interstatecommerce.RespondentManley is a family ownedcorporation with ownership being equally divided betweenthree brothers and one sister (Robert F. Manley, Ruth M.Caldwell, Lawrence D. Manley, and Charles E. Manley).The officers and principal agents of the corporation are asfollows:PresidentRobert F. Manley; Secretary andTreasurer Ruth M. Caldwell; Vice President and DirectorCharles E. Manley; and General Manager and DirectorLawrence Manley.As part of its operations, Respondent Manley maintainsterminals in towns serviced by Manley. In small towns,Respondent Manley, as a matter of policy, tries to haveagents rather than company-owned stations.3 Pursuant tosuch policy Respondent Manley has contracts with someeight or nine agents. The contracts between RespondentManley and the agents, as described by L. D. Manley, arestandard contracts with only minor variations as to thepercentageofcommission.The contract betweenRespondent Kansas Delivery and Respondent Manleydated April 22, 1964, is herein set out:4This agreement,made and entered into this 22 day ofApril1964,by and betweenTHE MANLEYTRANSFERCOMPANY, INC.,CHANUTEKANSAS, andor its successors and assigns,partly ofthe first part,hereinafter called"Company," andKansas Delivery Service Inc. of .... Street,City ofLawrence,State of Kansas,party ofthe second part,hereinafter called "Agent."WITNESSETH:Whereas: That for and in consideration of thefacilities to be furnished and the service to berendered by Agent, and the compensation paidtherefor by Company,, as hereinafter set forth, thepartieshereto convenant and agrees as follows:AGENT AGREES:1.To Perfom pickup and delivery service, wherelegally authorized at the station of Lawrence, Ks. forall freight shipments which can be handled by theCompany at lawfully published tariff rates and tofurnish to the public any information contained infreight tarrifs and circulars (such information to besecured from station files or from Freight TrafficDepartment of the Company), insofar as the same isapplicable to the transportation of the freight.2.To furnish, at above address for the transaction ofCompany business and the accommodation of itspatrons, suitable and adequate dock space for theproper handling of freight shipments and tomaintainsaid dock, approaches,and premisesattached theretoin a clean andsafe condition at all times, and toreimburse and hold harmless Company from any andall expenses incurred and/orclaims arisingdirectly or3The evidence is not clear as to whether in some of the smalltowns the terminals are company owned. In those places whereRespondentManley has such agents the agents receive acommission from revenues collected.4The contract between Respondent Manley and RespondentBrooks, dated April 18, 1958, and relating to the Ottawa, Kansas',stationissubstantiallysimilar to the contract betweenRespondent Kansas and Respondent Manley dated April 22, 1964.Respondent Brooks' April 18, 1958, contract differed in that as toparagraph 8-reports of company business had to be rendered onindirectly from or on account of any neglect or failuretosomaintain the said dock, approaches orappurtenant premises.3.Agent covenants and agrees to protect, indemnifyand hold harmless Company from and against any andallloss,damage, cost and expense, includingattorneys' fee, that may be suffered or incurred byCompany, or by any person or persons, firm,association, or corporation resulting from:(a) Injury to or death of persons, loss or destructionof,or damage or delay to property, including theconversation thereof, caused by, or resulting in anymanner from any acts oromissionsnegligent orotherwise, of Agent, or any of the employees inperforming, or failing to perform any of the services orduties on the part of Agent to be performedhereunder.(b)Theissuanceof any false or fraudulent bills oflading for freight charges by Agent or any of theAgents' employees.(c)Theft, embezzlement or defalcation on the partof Agent, or any of the Agent employees.4.To be liable for and protect at all times any and allmoney and/or property of the Company in the care orunder the supervision of the Agent; and to indemnifyand save the Company harmless from any loss of ordamage to such money and/or property, howeveroccurring and whether or not such loss be due to thefault of or within the control of the Agent. The title toall freight and proceeds thereof shall be at all times inthe Company, it being the intention of this agreementthat the agent shall at all times be in the position oftrustee of said freight and the proceeds thereof for theCompany.5.In the performance of the Work hereunder, Agentshall comply with all applicable federal and stateenactments with reference to Employer's Liability,Workmen's Compensation and Workman's Insurance(and when requested by Company shall furnish proofof such compliance) and shall indemnify and holdharmless Company fromand againstany andall loss,liability,damages, claims, demands, costs andexpenses of whatsoever nature due to the existance ofsuchenactments or resultingfrom any claim ofsubrogationprovided in such enactments orotherwise.6.Agent shall also comply strictly at all times with allother laws, rules, regulations and ordinances, state,federal or municipal, applicable to operations andservice to be performed by Agent hereunder, andAgent expressly,agreesto indemnify Company andsave it harmless from all liability for any failure ordefault on the part of Agent or in his behalf.aweeklybasis instead of a daily basis and as to paragraph15-Respondent Brooks' commission was at the rate of 50percent. It is noted also that the contract between RespondentBrooks and Respondent Manley, dated March 22, 1966, andrelating to the Lawrence, Kansas, station, was similar toRespondentKansas and Respondent Manley's contract of"April 22, 1964, excepting Respondent Brooks' rate of commission(paragraph 15) was set at 30 percent of Manley's net revenue perbill that agent handles. MANLEY TRANSFER COMPANY7.Agent agrees to procure and keep in full force andeffect during the life of this agreement, and to assumethe expense of adequate insurance covering theoperations provided for in this agreement, includingCargo, Public Liability and PropertyDamage andWorkmen's Compensation Insurance, and to furnishto Company copies of policies or certificates of suchinsurance coverage. Such policies or certificates shallbe issued by companies and on forms and forAmounts approved by Company.8.To render reports of Company business on theDailydays of each month; and also to remit toCompany or deposit to account of Company at suchtimes, or as may hereafter be prescribed by theTreasurer of Company, all moneys belonging toCompany or collected for the account of theCompany.9.To permit authorized representatives of Company,during business hours, to inspect and check allproperty of Company, and inspect and audit allrecords and accounts pertaining to the business ofCompany kept or supervised by Agent, and to permitsuch authorized representatives, at their discretion, tocollect all moneys belonging to the Company in thepossession of the Agent.10.To render reports of Over, Short, and Damageswithin twenty-four hours after they occur to 0 S & DClerk.11.To placeand maintain suitable sign or signsdsignating aforesaid premises as the Freight station ofthe Company.12.That the title to all station equipment,signs, etcetera, furnished to the Agent shall be in theCompany at all times and Agent will return saidproperty or pay for its value upon the termination ofthisagreement.Upon the termination of thisagreement the Agent will permit a representative ofthe Company to remove all signs, decalcomanlas andany and all other evidence which might lead thepublic to believe that Agent is still the Agent for theCompany.13. Immediately upon the termination of thisagreement, to remove from the telephone directory, orany other advertising media, any item listing orreference indicating that Agent is acting in anycapacity for the Company.14.Agent specifically authorizes Company to deductfrom any money that may be due Agent hereunderany sums representing an expense incurred by theCompany by reason of loss ordamageto freightshipments due to negligence on part of Agent or itsemployees.15.To Pay Agentcommissionat the rate of:40% of Manley Transfer Co. Inc. Net Revenueper bill that agent handles.Agent will furnish all power equipment and officeequipment,handling equipment and dock.for pickup and delivery and other work incidental tothe proper handling of records and maintenance ofthe station.17916.To permit Agent to deductcommissionto whichhe is entitled under paragraph fifteen from Companyfunds inhis possessionwhenmaking remittances asprovidedin paragraph eight.IT IS MUTUALLY AGREED:17.That payment as aforesaid shall constitute fulland complete compensation to Agent for all facilitiesfurnished and services rendered by Agent.18.Agent shall employ and direct all personsperforming any service hereunder and such personsshall be and remain the sole employee of and subjectto the control and direction of Agent and not theemployees or subject to the direction and control ofCompany, it being the intention of the parties heretothatAgent shall be andremain anindependentContractor and that nothing herein contained shall beconstrued as inconsistent with that status.19.This agreement shall take effect on the date firstherein written and shall continue in full force andeffect until terminated by written notice given byeither party hereto to the other party, on any date insuch notice stated,not lesshowever, than fifteen (15)days subsequent to the date on which such noticeshall be given. However Carrier may terminate theagreement at any time immediately upon writtennotice to Contractor in the event Contractor fails tocomply with any of the terms of this agreement.20.The waiver of a breach of any of the terms orconditions hereof shall be limited to the act or actsconstituting such breach and shall never be construedas being a continuing or permanent waiver of suchterms or conditions, all of which shall be and remainin full force and effect as to future acts or happenings,not with-standing any such waiver.THIS AGREEMENT cancels any and all previouscontracts and agreements pertaining to the subject ofcommission agency between Agent and Companyand/or its predecessors in interest except as tounfulfilled obligations heretofore incurred, and thisagreement constitutes the entire contract between theparties, and any additional or subsequent agreementshall be in writing and signed by both parties hereto.IN WITNESS WHEREOF the parties hereto havecaused this agreement to be executed the day andyear first hereinabove written.Kansas Del. Serv./s/George HarrisAGENT/s/ Ed J.CopenhavenWITNESS TO AGENT'S SIGNATUREMANLEY TRANSFER COMPANY, INC.(COMPANY)/s/Robert F. ManleyPRESIDENT/s/Ruth M. CaldwellWITNESS TO PRESIDENT SIGNATURE298-668 0-69-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom 1959 to 1964 George Harris operated a businessknown as George Harris Delivery Service in Lawrence,Kansas.During this period of time, pursuant to thestandard type of contract utilized by Respondent Manleywith its agents, the George Harris Delivery Serviceoperated a terminal for Respondent Manley at Lawrence,Kansas. The George Harris Delivery Service handled somecontract work for other customers also during this time.In early 1964 George Harris found himselfin financialdifficulties and approached Lawrence D. Manley with hisproblem. Harris told Lawrence D. Manley that he couldnot come up with the money he needed and that he did notknow what to do.Lawrence D. Manley credibly testified to the effect thatsinceRespondent Manley had always taken the positionthat it would prefer to have agents rather than company-owned stations in small towns that he told Harris that hewould like for Harris to continue on. Lawrence D. Manleyand Harris discussedarrangementswhereby there wouldbe a continuation of the enterprise. As a result of theirdiscussions and agreements a corporation was formedcalled Kansas Delivery Service, Inc., and Lawrence D.Manley signed certain notes and advanced certain moneys.The owners of the new corpo ration were Lawrence D.Manley,Manley's wife, and _Harris. Harris owned 10percent interest in the corporation, Lawrence D. Manleyowned 80 percent, and Manley's wife owned 10 percentinterest.Harris was the operating manager of the newcorporation-Kansas Delivery Service, Inc. RespondentKansas and Respondent Manley on April 22, 1964, enteredinto a contract (set forth previously herein) and continuedtooperate as had George Harris Delivery Service,employing the same persons, at the same location, usingsubstantiallythesame equipment, with the samesupervision,andwithin themeaning of the Boardsuccessorship law being the same employing enterprise.5EssentiallytheoperationsoftheterminalbyRespondentKansas atLawrence,Kansas,was inaccordance with the terms of its contract with RespondentManley (dated April 22, 1964). The facts reveal thatLawrence Manley in major effect left the supervision andday-to-day operations of Respondent Kansas in Harris'hands. Harris credibly testified that if he needed to that hedid consult with Lawrence Manley as to decisions.Employees of RespondentKansaswere paid with checksdrawn on Respondent Kansas' checking account.Respondent Kansas made the necessaryincome tax andsocial security deductions from employeewages.The factsreveal that Lawrence Manley left the problems, exceptingthe case of Foster on March 10, 1966,as tohiring andfiringin Harris'hands. The facts reveal that Harris set thewagesforRespondent Kansas' employees. It is notedhowever that the limits within which he could do so wouldbe governed by his knowledge of income from thecommissionset for Respondent Kansas by his contractwith Respondent Manley. The facts also reveal that whenRespondent Kansas succeeded the George Harris DeliveryServiceas on enterprise,that Harris told the employeesthat they had a new boss-Larry Manley. The facts revealthat Respondent Harris regularly used "Manley" freightbills for all work but onoccasionutilized plainstatements.s SeeWitham Buick, Inc.,139NLRB 1209;ChemrockCorporation,151 NLRB 1074, and cases cited therein.6Apparently this was because Respondent Kansas had to useRespondent Manley's ICC permit for over-the-road work.As I have indicated, the facts reveal that the parties operatedinaccordancewith their contract. Such specific facts ofBeerbower credibly testified to the effect that Harris hadinstructed him in filling out his log book to write in thenameof carrier as "Manley Transfer. `6 RespondentKansashad title to its trucks but also had to have anonnegotiable title in RespondentManley's name tocomply with ICC requirements. Respondent Kansas' wagechecks were transmitted (in mail pouches picked up atRespondentManley's terminal) to the terminal atLawrence, Kansas. Lawrence Manley did the bookkeepingfor and the making of various governmental reports forRespondent Kansas from his home. The facts do not revealthat there has ever been any transfer of employeesbetween Respondent Manley and Kansas.'The facts are overwhelming that the substantial bulk ofRespondent Kansas'businesswas done for RespondentManley and in connection with the hauling of "Hallmark"cards. The facts are also overwhelming that the public andtheemployees of Respondent Kansas knew thatRespondentKansas'principalbusinessand existence wasas an agententerprise of Respondent Manley. Thus (1) thesigns at the Lawrence, Kansas, terminal of RespondentKansas identified the terminal as a Manley terminal andnotasaKansasDeliveryService, Inc., terminal;(2) employees of Respondent Kansas were instructed toanswer the telephone by saying "Manley TransferCompany;" (3) RespondentKansas'trucks were paintedwith colors identified as Manley Transfer Company colorsand had Manley's name on them; (4) Respondent Kansas'trucks pulled Manley trailers; (5) Respondent Kansas usedManley's ICC permits and kept log books under the nameofManley, and (6) Respondent Manley paid the cost ofcargo insurance for Respondent Kansas.It is alsohighly significant that the bulk of the workperformed by Respondent Kansas requiredtransportationunder authority of the ICC and that Respondent Kansashad no such authority but by virtue of delegation ofRespondent Manley's ICC permit was able to performsuch transportation. It is also significant that the contractbetween Respondent Kansas and Respondent Manleyprovided,inter alia,that either party could terminate thecontract within 15 days of appropriate notice ofintentionto do so.RespondentsKansasand Manley werethus operating inFebruary and March 1966 when the union engaged inorganizationalefforts at the Lawrenceterminal.As indicated in the facts found hereinafter RespondentsManley,Kansas,and Brooksengagedin a conspiracy todestroythe unionizationof employees at the Lawrenceterminal (operated by Kansas for Respondent Manley).The facts hereinafter found also reveal (1) that onMarch 10, 1966, Lawrence Manley told Kappelman ofthe Union that he would close the Lawrenceterminalbefore he would recognize the union; (2) that on March 15,1966,LawrenceManley, although professing that hehad nothing to do with Respondent Kansas' operation, didquestionNabors as to whether an exception to thestandard contract could not be made such as RespondentManley had elsewhere with the Union; (3) that the eventsof March 22, 1966, wherein Respondent Manleysigned acontractwithRespondent Brooks to be effective onMarch 26, 1966,priorto canceling (with 15 days' notice asoperations as to who made what reports, etc., are revealed by thecontractset out indetail previously. I do not findthat theconclusionarystatement of intention of the parties as to anindependent contractor relationship4o be supported by the recordas a whole. MANLEY TRANSFER COMPANY181required by contract) or receiving request for cancellationof its current contract with Respondent Kansas, clearlyreveal that Respondent Manley and Respondent KansasconsideredRespondentManley to be the superioremployer and not an"arms-length"business associate;and (4) that Brooks' credited testimony reveals that hisnegotiations as to lease of equipment from RespondentKansas was done with Respondent Manley's agent.Considering the foregoing and all the facts in this case,including those set out hereinafter, the evidence revealsthat Respondent Manley's control of Respondent Kansaswas and is such as to constitute Respondent Kansas asubordinate instrumentality of Respondent Manley. Thusthe facts reveal that in real effect Respondent Kansas'supervision constituted a part of Respondent Manley'ssupervision and the employees of Respondent Kansaswere and are employees of Respondent Manley.8B.Commencementof Union Activity9InearlyFebruary 1966, John DarrellFoster, anemployee of Respondent Kansas, contacted LawrenceKappelman,vice president of Local 41 (the Union). Fosterasked Kappelmanfor informationabout getting a union.Kappelmantold Foster that he would send himsome unioncardsto get signed andto send them back in. Fosterreceivedsome unioncards on February 13, 1966, and byFebruary 16, 1966, had securedthesignaturesofemployees (of RespondentKansas)Howard, Cobb, andBeerbower.FosteralsosignedaunioncardonFebruary 16, 1966. The card thatwas signedby Foster istypical of the cards signed by Beerbower, Cobb, andHoward and is herewithset out:AUTHORIZATION FOR REPRESENTATION1, the undersigned,employee KansasDeliv-ManleyTransfer315 NorthThirdLawrence,KansasAddressCityStateEmployed as Truck Driver-LaborHome Address 739 Lake St./s/ John Darrell FosterAt RatePer flour$2.00Tel No. UI-3-5948herebyauthorizethe Local UnionNo. 41 InternationalBrotherhood of Teamster- to representme and, in mybehalf, to negotiate and conclude all agreements as9Allen Milk Company,158 NLRB 285, ChemrockCorporation,151 NLRB 1074.'The facts are based upon a composite of the creditedtestimony of Foster, Beerbower, Cobb, Howard, Nabors, andKappelman.10The facts are based upon the credited testimony of Fosterand Nabors and a fair inference from all of the evidence.11Thefactsarebased upon a composite evaluation ofKappelman's credited testimony, a fair inference from all of theevidence, and a logical consistency of all the evidence LawrenceManley in his testimony in effect denied the incident as testifiedto byKappelman and referred to a diary as reflecting that he wasout of town on March 10, 1966 Manley's testimony revealed thathis diary did not refresh hismindbut merely that he relied on theaccuracy of his diary I am convinced from the overall evidencethat he did return to the Manley Transfer Company site in KansasCity sometime between 2.45 and 4 p in , on March 10, 1966, andthat this was when Kappelman saw Lawrence Manley and theincident set out occurred I am convinced that Foster was a mosttruthful and forthright witness and that he related what Harrissaid to him about a call from "Larry." Lawrence Manley impressedto hours of labor, wages and other employmentconditions.The fullpower and authority to act for the undersignedas described herein supersedes any power of authorityheretofore given to any person or organization torepresent me.Date_2-16-66/s/ John Darrell FosterDean Howard/s/ John Darrell FosterWitnessPLEASE PRINT NAMEFoster thereupon sent the signed union card to Local 41.C. Events of March10, 1966Foster Telephones Kappelman 10Several weeks later on March 10, 1966, around 2:45p.m., Foster called the union hall (Local 41) and spoke toLocal 41'sVicePresidentKappelman.Foster toldKappelman that the employees were "more or less gettingtired of waiting" and wanted to know what the union wasgoing to do if anything. Kappelman told Foster that hewould check into the matter.Kappelman, apparently, forthwith caused the unioncards (Beerbower, Howard, Cobb, and Foster's) to bereferred to D. L. Nabors (general organizer with theTeamsters, Joint Council 56) for appropriate handlingconcerning representation rights.D. Events of March10, 1966Kappelman's Talk with Manley 11On March 10, 1966, between 2:45 and 4 p.m., Local 41'sVice President Kappelman had just parked his car at theManley Transport Company's location when LawrenceManley drove up. Kappelman and Manley engaged in aconversation at this point. Kappelman told Manley thatthere were men at the Lawrence, Kansas, location whodesired union representation and that Manley should getready to sign a Teamsters contract. Lawrence Manley toldKappelman that before this transpired that he would closethe operation.E.Events of March 10, 1966Foster's Discharge 12Around 4:45 p.m. Foster was unloading mail at the postme as a witness who was reluctant to testify.I discredit his denialthat the Kappelman conversation occurred and I find histestimony unreliable to establish that he was not in Kansas Cityon March 10, 1966 I also discredit his testimony that he firstlearned of union activity on March 14,1966, from a conversationwith Harris12The facts are based upon the credited testimony of Foster.Foster was a forthright,frank,and truthful appearing witness Idiscredit Hams' testimony to the effect that at the post officeFoster was belligerent and told him he was not going to do thework assigned,and that only after Foster was discharged did thequestion or knowledge of union arise. I discredit Harris' testimonyto the effect that he discharged Foster because of his failure to dowhat he was told to do and because of complaints Harris'testimony as a whole did not appear to be frank or forthright.Harris' testimony as a whole convinces me that his testimony wascontrived and presented to support pretextuous reasons for hisactions.Harris seemed to become confused in his attempt topresent his contrived testimony.I discredit Harris' version of thedischarge incident 182DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice. Respondent Kansas' Manager George Harris cameto where Foster was and spoke to him. Harris told Fosterthat he had to talk to him, that he did not care whether thiswent farther than between them.Harris told Foster thatLarry had just called him from Kansas City and said thatfour of the employees had signed union cards and hewanted instigators fired.Harris asked Foster if he had hadanything to do with it. Foster told Harris that he had.Harris told Foster that he had to fire him. Foster toldHarris that he could not fire him over the Union. Harristold Foster that he was fired and that-anyway he hadhad complaints about Foster from Hallmark cards13 andcould fire him for that.ConclusionConsidering the foregoing I conclude and find thatRespondentsManley and Kansas by the conduct ofManagerHarrisofMarch 10, 1966,(1) interrogatedemployee Foster about his union activities in a mannerconstituting interference,restraint,and coercion withinthe meaning of Section 8(a)(1) of the Act and(2) threatenedemployees with discharge if they did not abandon theirunion efforts. Such conduct of Respondents Manley andKansas is conduct violative of Section 8(a)(1) of the Act.The General Counsel alleges and contends that theMarch 10,1966,discharge was violative of Section 8(a)(3)of theAct. TheRespondent contends that Foster wasdischarged for cause. Considering all of the foregoing andthe facts set out hereinafter, I am convinced that the factsreveal that Foster was discharged because of his unionactivity.Basically the issue is one of credibility and Ifound Foster a much more credible witness than I foundHarris. I am convinced that Harris did not tell Foster thathe was being discharged for failure to do what he was told.I am also convinced from the overall evidence that Harristried to justify the discharge to the employees on theground of complaint from Hallmark and that he has addedas an afterthought a contention that Foster failed to dowhat he was told.I am also convinced that Harris is notcredible as a witness as regards his contention ofcomplaints,of Foster's failure to do his work as ordered, oras to the reason for discharge.I thus conclude and findthat Respondents'Manley and Kansas discharged Fosteron March 10, 1966,in violationof Section 8(a)(3) and (1) ofthe Act.14F. Harris' Talk with EmployeesMarch 10,1966-6 p.m. 15On March 10, 1966, at 6 p.m. George Harris toldemployees Beerbower, Cobb, and Howard that he wantedto talk to them.Harris told the employees that he had had13Foster'sworkforRespondentKansasinvolvedtransportation of Hallmark cards." Although as indicated the facts reveal that RespondentManley is the superior employer and Respondent Kansas isRespondent Manley's agent instrumentality,itshould be notedthatresponsibilitywould also be at Respondent Manley'sdoorsteps under the rationale ofAustin Company, 101NLRB 1257,andWest Texas Utilities Company,108 NLRB 40715The facts are based upon a composite of the credited aspectsof the testimony of Hams, Howard,Beerbower,and Cobb. Harrisin his testimony indicated that he did not agree to a raise I foundthe testimony of Howard,Beerbower,and Cobb more persuasiveon this point I especially found Howard to be a persuasive andtruthful appearing witness Icredit the testimony of Howard,Beerbower,and Cobb to the effect that Harris told them that theyto terminate Foster.Harris told the employees he wasdisappointed that they had gone behind his back to theUnion. Harris asked the employees why they had not cometo him. Howard told Harris that if they had that they wouldhave lost their jobs and nothing would have been done.Harris told the employees that they had to get this settled,that there was not going to be a union,and that he wouldnot run as a union shop.Harris told the employees that ifthey did not stop trying to get a union that they might aswell look for another job. Harris asked the employees whatthey were griping about. The employees told Harris thatthey would like to be paid for the hours worked and thatthey would like raises. Harris told the employees that hehad just given them raises within the past several months.Harris told the employees to tell him what the score was,that they should tell him what they were thinking about,and that he would see what he could do. The employeesthereupon told Harris the specifics of their wage raisedesires.Harris told the employees that he would tell thesecretary about the raises. Howard asked Harris if he hadfired Foster because of the Union. Harris told Howard thathe had not fired Foster because of the Union but becauseof complaints from Hallmark.Howard told Harris that ifHarris had fired Foster over the union deal that he(Howard) would quit. Harris replied that if the employeesdid not like their jobs, that if they were not satisfied, thatthey should just find another job.ConclusionConsidering the foregoing, I conclude and find thatRespondentsManley and Kansas by the conduct ofManager Harris on March 10,1966,(1) interrogatedemployees about their union activities in a mannerconstituting interference,restraint,and coercion withinthe meaning of Section 8(a)(1) of theAct, (2)threatenedemployees with discharge if they did not abandon theirunion activities,and (3)offered employees a wage increaseif they would forget about the union. Such conduct ofRespondents Manley and Kansas is conduct violative ofSection 8(a)(1) of the Act.G. Events of March 10, 1966Foster telephones the union hall about his discharge 16On March 10, 1966,Foster called Local 41's union hallto relate the incident of his discharge.Apparently Fosterwas told bysome one atthe Union's office" that D. L.Nabors, general organizer with the Teamsters, JointCouncil 56, would handle the matter. Apparently Fosterwas also told that Nabors was out at the time but that he(Foster)should call back later.would get a raise I discredit Harris'testimony to the effect thathe only told them he would think about a raise Harris alsotestified to the effect that he told the employees that Foster wasfired because he would not do what he was told. Howard, who wasa forthright and truthful appearing witness, testified that Harristold them that he fired Foster because of complaints fromHallmark.I credit Howard's testimony to this point and discreditHarris' version.Harris was not as truthful or forthright appearinga witness as were the employees regarding these incidents.IsThe facts are based upon a composite evaluation of thecredited testimony of Foster and Nabors and a fair inference fromall the evidenceITThere is no evidence to reveal exactly who Foster talked toon this occasion MANLEY TRANSFER COMPANY183The matter of Foster's telephone call concerning hisdischarge was referred by Local4l to D. L. Nabors forappropriate handling.H. Events of March 11, 1966Nabors appraised of events 18D. L. Nabors became aware of the aforesaid union cardsand of Foster's telephone call (re discharge) on March 11,1966. Nabors told his secretary that when Foster calledback to inform him to come to Nabors' office on Monday,March 14,1966.1.Events of March 11, 1966Harris reports to Manley isOn March 11, 1966, Harris reported to LawrenceManley that he had fired Foster and about his conversationwith the other employees.J.Events of March 14,1966Foster talks to Nabors; Nabors talks to Manley; Quinntalks to Nabors 20On March 14,1966, Foster went to Nabors'office andthe two discussed the facts concerning Foster's dischargeon March 10, 1966.Nabors, thereafter,telephoned Lawrence Manley atManley'sTransferCompany, Nabors told LawrenceManley that the Union represented a majority of theemployees at the Lawrence station. Nabors told ManleythatFoster had been discharged and that the Unionwanted Foster returned to work with no loss of time (pay).Nabors told Manley that the Union would then proceedthrough the Board(NLRB)with a representation election.Lawrence Manley told Nabors that he would talk to Harrisand then call Nabors back.What transpired next is best revealed by the followingexcerpts of the credited testimony of Nabors.Q. Did he call you back?A. He had Mr. Quinn call me.Q.Mr. Quinn,are you referring to one of thecounsel for respondent?A. Yes,thisMr. Quinn,one of these gentlemen(indicating).Q.When did Mr. Quinn call you?A. The same day, it was later in the day, after Italked to Manley.19The facts are based upon Nabors' credited testimony.10The facts are based upon a fair inference from all of theevidence Lawrence Manley and George Harris testified to theeffect that Manley first learned of the labor problems on or aroundMarch 14, 1966 I found Manley and Harris' testimony to theevents following March 10,1966, to appear contrived and I do notcredit or believe it as to this factfinding or as to later events asindicated I am convinced that under the circumstances of thiscase,Harriswould have immediately been in contact withLawrence Manley to report what had happened20 The factsare based upon a compositeof the creditedaspectsof the testimony of Foster, Nabors, and Lawrence Manley.Lawrence Manley's testimony as to his talks with Nabors wasgeneralized and not specific as to times or detailsManleytestified to the effect however that he always told Nabors that hehad nothing to do with Respondent Kansas' operations and thatNabors would have to negotiate with Harris Considering the morecompleteness of Nabors'testimony,the logical consistency of theevidence, the limited nature, and the general appearance ofQ.What was said on this occasion by you and Mr.Quinn?A.Mr. Quinn, of course, he told me this wasseparatefrom Manley Transfer and Larry Manleydidn't have anything to do with it. He was just in themiddle, so to speak, and I told him that all theequipment, that this had come from the boys, I didn'tknow this first-hand, but from the information I hadreceived, that the only way that you would know thisisKansas Delivery Service would be if you looked atone of their paychecks and it had Kansas DeliveryService signed by Larry Manley. The dock hadManley Transfer on it.*A. I told him they were hauling Manley freight,they had the colors of Manley, which is yellow andblack letters, Manley wrote on the side, the telephonenumber in the book was Manley Transfer, you call upon the phone, they answered the phone as ManleyTransfer, and I told him I represented these peopleand if I didn't get someting, Mr. Foster was put backtowork, I was contemplating striking the job. Andthrough this conversation or conversation a little later,Mr.Quinn asked me if I would wait until Mr.Dannevik got back in town. He was out of the city.K.Nabors' Talks With Manley and His Attorneys andWith Harris21Duringthe period of time between March 14, 1966, andMarch 26, 1966, Lawrence Manley and his attorneys had anumberof conversations with Nabors about the problemsofrecognition,aboutcontractterms,andaboutreinstatementof Foster. Nabors during this time hadseveral conversations with Harris about thesame matters.L.Events of March 15,1966,Lawrence Manley-NaborsConversation22On themorning ofMarch 15, 1966, Lawrence Manleytelephoned Union Organizer Nabors and suggested ameeting. A short time later Nabors and Lawrence Manleyon the morning of March 15, 1966, met at Local 41'soffices.At this meeting Nabors continued to press hisdemands for recognition, that Manley Transfer Companywas the employer of the (KansasDelivery Service, Inc.)Lawrence employees, and that Foster should bereinstated. Nabors pointed out the various reasons that hecontended the Manley Transfer Company was the saidemployer. Lawrence Manley insisted that he was "in thecontrivance of Manley's testimony,I found Nabors'version morecredible and discredit Manley's testimony as inconsistent withthe facts found.,2iThe facts are based upon a composite of the credited aspectsof the testimony of Nabors,Manley, and Harris.22The facts are based upon a composite of the creditedtestimony of Lawrence Manley and Nabors The testimony andevidence reveal that there were a number of conversationsbetween Nabors and Manley and between Nabors and HarrisConsidering all the testimony and evidence,I am convinced thatNabors confused the dates when he testified that the events setforth herein occurred on March 22, 1966 I believe his testimonyto be reliable-that it occurred Tuesday in the a in I believeLawrence Manley's testimony to the effect that his conversationswithNabors occurred during the week of March 14, 1966.Considering the events that I have found that occurred onMarch 14, 1966, and the probabilities of expected follow throughand the foregoing,Iam convinced that the events set out hereinoccurred on March 15, 1966, and so fix the date. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDmiddle" and had nothing to do with Kansas DeliveryService,and that negotiationswould have to be withGeorge Harris. Nabors and Manley discussed possiblecontract terms. Lawrence Manley talked to Nabor aboutlesser rates than the "standard" teamster contract calledfor.Lawrence Manley referred to a Manley TransferCompany union contract that deviated from the standardrates.Nabors told Manley that he couldnot agree to adeviationwithout talking to Roy Williams (Nabors'immediate superior) as to certain deviations but toldManley that he would agree to try to work out somethingconcerningroad delivery rates.M. Manley's Talk with Harris March 15,1966 23During the afternoon of March 15, 1966, LawrenceManley drove to Lawrence, Kansas, and discussed withManager George Harris the questions relating to theUnion's demand for recognition, the demand that Fosterbe reinstated, and the threat of strike action that Naborshad previously made in the conversation Nabors had withAttorney Quinn.N. Events of March16,1966Harris' conversation with Foster 24On March 16, 1966, Manager Harris telephoned Foster'shome and left word that he had Foster's coats at theterminal and that Foster could come and get them. WhenFoster returned home that day, he received the foregoingmessageand went to the Manley Transfer CompanyTerminal at Lawrence, Kansas.What transpired at the time that Foster went to theterminal isrevealed by the following excerpts fromFoster's credited testimony.Q.What was said on this occasion by Mr. Harrisand by you if anything?A.Well, I just walked in and got my coats, and Iwas walking out, and he asked me, "Foster, are yougoing to keep pushing the union?" I said, "I went outafter it and I am going to get it." Well, he said, "I willtell you one thing, before I have a union, I will lock thedoors." I went on outside and then he said if I wanteda job in Kansas City, "just tell me where" and he'd getitforme, and I told him I wanted the union, I stillwanted the union, and I told him I would think aboutit. I got in the car and left.THE WITNESS: He said if it's a job in Kansas Cityyou want, you just tell me where and I will get it foryou.*****THE WITNESS: He said that before he had a unionshop he'd lock the doors.*****THE WITNESS: Just like I stated, about him askingif I was going to keep pushing the union. I said yes, Iwent out after it and I was going to get it. Then he saidthat about the union shop, before we get a union shophe was going to lock the doors. Then I went outsideand he said, "If it's a job in Kansas City you want, tellme where and I'll get it."ConclusionConsidering the foregoing,Iconclude and find thatRespondentManley and Kansas by the conduct ofManager Harris on March 16,1966,(1) threatened anemployee25 that Respondents would close the terminal inorder to prevent unionization and (2) promised anemployee benefits (a job in KansasCity) if hewould forgetabout the Union.Such conduct of Respondents Manyand Kansas is conduct violative of Section 8(a)(1) of theAct.0. Events of March17,1966Lawrence Manley contacts Brooks 26In the past Raymond Brooks (d/b/a Brooks Transfer andStorage Company) had talked to Lawrence Manley aboutthe possibility of Brooks' handling Manley's Ottawa andLawrence, Kansas, commission agent positions.On March 17, 1966, Lawrence Manley went to Ottawa,Kansas, and spoke to Raymond Brooks about thepossibility of Brooks taking over the Manley TransferCompany Terminal in Lawrence, Kansas, and operating itin conjunction with Brooks' Ottawa business. LawrenceManley told Brooks of the problems that he and Harris23 The factsare based upon a compositeof the creditedtestimony of Manley and a fair inference from all of the evidence24 The factsare based upon a composite evaluationof Foster'scredited testimony and the logical consistency of all of theevidence.Foster testified to the effect that this event occurred onMarch16 or 17, 1966.Considering all of the evidence and theprobabilities thereof, I am convinced that Lawrence Manley andHams would have been concerned over the threatened strikeactionand the March 15 meeting between Nabors andLawrence Manley I am thus convinced that Harris'contact withFoster would have occurred at the earliest reasonable moment soas to stop union supportThereforeI am convinced that this eventoccurred on March 16, 1966, and so fix the date Such precisefitting of dates is not absolutely necessary and a finding that thisevent occurred on March 17, 1966, would not affect the ultimateresultsThe logical consistency of all the evidence and theprobabilities thereof reveal that the following events occurred inchronological order--(1) Harris spoke to Foster concerning hisuniforms and another job, (2) Lawrence Manley contacted Brooksas to the possible taking over ol the operation, (3) Brooks andHams got together as to the job problems, (4) Nabors and Fostersaw Harris, and (5)Nabors had another telephone call withLawrence Manley.The evidence reveals that all of these eventsoccurredduring the same week.2s Foster,theemployeethreatened,havingbeendiscriminatonly discharged (in' violation of Section 8(a)(3) ofthe Act)clearly was an employee within the meaning of Section8(a)(1) of the Act on March 16, 19662s The facts are based upon a composite evaluation of thecredited aspects of the testimony of Lawrence Manley and Brooksand the logical consistency of all of the evidence. Brooks testifiedthatManley contacted him on March 16 or 17, 1966 I amconvinced that Manley contacted Brooks'after learning thatHarris had been unsuccessful in talking Foster out of future unionactivity. As indicated previously, theexactchronology of events isnot really in question As indicated previously, a precise datefinding herein is not essential so long as the other date findingswould be in chronological order Since I am convinced that theseevents all occurred during the same week,I am persuaded thatthis event occurred on March 17, 1966, and so find the events asoccurring on that date.Both Lawrence Manley and RaymondBrooks impressed me as witnesses who were reluctantto testifyto the full and complete details of events. Considering theirdemeanor and the logical consistency of all the evidence, I do notbelieve their testimony to the effect that Manley merely inquiredas tothe possibility of Brooks' handling the Lawrence operation.On the contrary I am convinced that they fully and franklydiscussed the facts as setforthin the fact found herein. MANLEY TRANSFER COMPANY185were having with the Union, that the Union wasdemanding recognition, that the Union was demandingthat Foster be reinstated, that the Union was threateningstrike action, and that he did not intend to operate theLawrence terminal under contract with the Union.P. Events of March 17 or 18, 1966Brooks visits Lawrence, Kansas 27Later on, either on March 17, 1966, or March 18, 1966,Raymond Brooks went to Lawrence, Kansas, and sawGeorge Harris. Brooks and Harris discussed the businessoperations, the problems of the operations, the unionproblem and Harris' actions thereto, the status of Foster,and the employment of Harris by Brooks. Brooks andHarris went out to the Hallmark plant to survey that part ofthe Lawrence operation. Brooks and Harris also checkedinto the possibility of a new terminal site capable ofhandling Brooks' equipment.Q. Events of March 17 or 18, 1966Nabors and Foster see Harris 28Around the end of the day on March 17 or 18, 1966,29Nabors and Foster went to the Manley Transfer Companyterminal atLawrence, Kansas. What transpired at thistimeis revealed by the following excerpts from Nabors'credited testimony.Q.What was said by you and what was said by Mr.Harris on this occasion, if anything, sir?A.Well, of course, this was a long time ago and Idon't remember all of the conversation verbatim, butthe crux of the conversation, I was still trying to gethim to put Foster back to work, no loss of time, give usa letter of recognition, and we would sit down andwork out the difficulty. He told me that under whatManley allotted him he couldn't pay union wages, andI told him if we went there, got Foster back to work Iwould sit down with him and Larry Manley and workout something where he could live under the contract.He was going to sleep on it and call me the nextmorning and let me know. I was supposed to send hima copy of the contract to figure out how manypenniesitwould cost.Q.When you refer to the copy of the contract, areyou referring to Respondent's Exhibit 2?A. Yes.Q. Did you send him a copy?A. I did.Q. Did you call him the next day?A. I don't know if I called him or he called me, Ithink I missed his call and I called him back. He said,"I couldn't go along with it." He couldn't put Fosterback to work.Q. Did you discuss with Harris the circumstancessurrounding the termination of Mr. Foster?A. I sure did.Q.What did Harris tell you as to the reason he hadfired Foster?A.Well, he gave me an altogether different reasonfrom what I received from Foster.Q. That's understandable. What did he tell you?A.He told me he fired him, the man wasn't doinghis job.Q. Did he go into details in what respect he wasn'tdoing his job?A.Of course, he said the man down at Hallmarkhad called several times on him.R. Events of March 18 or19,1966Nabors talks with Manley 30FollowingNabors'conversationwithHarrisonMarch 17 or 18, 1966, and Harris' reply that he could notput Foster back to work, Nabors got in touch withLawrence Manley on the telephone on either March 18 or19, 1966, with reference to the problem. Lawrence Manleytold Nabors in effect that he could not put Foster back towork because if he did so Harris might quit and he did notwant Harris to quit. Nabors told Lawrence Manley that theemployees had told him that Brooks and Harris had beenattempting to rent another terminal facility. LawrenceManley in effect denied to Nabors that this was beingdone.Apparentlyduring the next week Nabors hadconversations with Manley's attorneys of a similar vein tothe ones previously held with Lawrence Manley andAttorney Quinn.21 The facts are based upon a composite evaluation of thecredited testimony of Howard,a fair inference from all of theevidence,and the logical consistency of all of the evidence Sincethe evidence reveals that the qestion of Brooks'availability totake over the Lawrence operation was one of importance, I amconvinced that Brooks immediately after talking to LawrenceManley went to Lawrence, Kansas, to check out the problemswithHams.Neither Brooks nor Hams appeared frank orforthrightas witnesses.Idiscredit their testimony to the effectthat Brooks and Harris first saw_ each other around March 26,1966, in regards to the situation.I am convinced from all of theevidence that they saw each other on March 17 or 18 and fully andfrankly discussed all of the problems,including union problems,checked out terminal sites,and checked the routine of theoperation,and discussed the employment of Hams by Brooks2s The facts are based upon a composite evaluation of thecredited testimony of Nabors, Foster, and Harris Nabors testifiedthat the event occurred around March 17 or 18, 1966 Harrisindicated the event occurred several days before March 22, 1966.The questioning of and the answers by Foster to the timing of thisevent were ambiguous I am convinced that the indication in histestimony that the event may have happened on March 21 or 22was caused by such ambiguousness and is not reliable I findNabors' and Harris' timing of the event reliable and in connectionwith the other facts place the event as set forth in the facts found21 The event followed in time the visit to Lawrence,Kansas, byBrooks as set out previously31 The facts are based upon a composite evaluation of Nabors'and Manley's credited testimony,a fair inference from all of theevidence, and the logical consistency of all the evidence Naborson direct examination placed the acquisition of reports fromemployees about Brooks' and Harris' checking another terminalsite for rental as being 2 weeks before Brooks took over (onMarch 29, 1966)On cross-examination the question and Nabors'answers theretoare ambiguousas to whether he had "official" or"unofficial" notice ofwhenBrooks rented the othersite.Manleycredibly testified that he was out of town during the week ofMarch 21-26, 1966. I am thus convinced that the conversation didnot occur during this week Since the event of Brooks'taking overhad occurred by March 29, 1966, and since Manley thus would nothave expressed concern over Harris' quitting at that time, I amconvinced that the overall evidence reveals this incident to haveoccurred on March 18 or 19, 1966 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.Events of March22, 196631Events of March 24,1966On March 22, 1966, Manley Transfer Company reducedtowriting a new contract with Raymond Brooks d/b/aBrooks Transfer and Storage Company concerning theoperation of Manley Transfer Company'sterminal inLawrence, Kansas. The contract was to become effectiveas of March 26,1966.The aforesaid contract is herewith set out:This agreement, made and entered into this 22 day ofMarch 1966, by and between THE MANLEY TRANSFERCOMPANY, INC., CHANUTE, KANSAS, and or itssuccessors and assigns, party of the first part,hereinafter called "Company," and Raymond Brooksof .... Street, City of Ottawa State of Kansas, partyof the second part, hereinafter called "Agent."WITNESSETH:Whereas: that for and in consideration of the facilitiesto be furnished and the service to be rendered byAgent, and the compensation paid therefor byCompany, as hereinafter set forth, the parties heretoconvenant and agrees as follows:AGENT AGREES:1.To Perform pickup and delivery service, wherelegally authorized at the station of Lawrence, Ks. forall freights shipments which can be handled by theCompany at lawfully published tarrif rates and tofurnish to the public any information contained infreight tarrifs and circulars (such information to besecured fromstationfilesor from Freight TrafficDepartment of the Company), insofar as the same isapplicable to the transporation of the freight.2.To furnish, at above address for the transaction ofCompany business and accomodation of its patrons,suitable and adequate dock space for the properhandling of freight shipments and tomaintain saiddock, approaches, and premises attached thereto in acleanand safe conditionat all times,and to reimburseand hold harmless Company from any and allexpenses incurred and/orclaims arisingdirectly orindirectly from or on account of any neglect or failuretosomaintainthesaiddock,approaches orappurtenant premises.3.Agent convenants and agrees to protect, indemnifyand hold harmless Company from and against any andallloss,damage, cost and expense, includingattorneys' fees, that may be suffered or incurred byCompany, or by any person or persons, firm,association, or corporation resulting from:(a) Injury to or death of persons, loss or destructionof, or damage or delay to property, including theconversion thereof, caused by, or resulting in anymannerfrom any acts oromissionsnegligent orotherwise, of Agent, or any of the employees inperforming, or failing to perform any of the service ordutieson the part of Agent to be performedhereunder."The factsare baseduponstipulations of the parties,upon thecreditedaspects ofthe testimony of Brooks and Harris,and upona fair inferencefrom all of theevidenceAs indicatedpreviously itishard to believe, and I do not believe, Lawrence Manley'stestimonythat he did not know ofthe eventsof March 22, 1966,(b)Theissuanceof any false or fraudulent bills oflading for freight charges by Agent or any of theAgent's employees.(c)Theft,embezzlementor defalcation on the partof Agent, or any of the Agent employees.4.To be liable for and protectat all timesany and allmoney and/or property of the Company in the care orunder the supervision of the Agent; and to indemnifyand save the Company harmless from any loss of ordamage to such money and/or property, howeveroccurring and whether or not such loss be due to thefault of or within the control of the Agent. The title toall freight and proceeds thereof shall be at alltimes inthe Company,it beingthe intention of this agreementthat the agent shall at all times be in the position oftrustee of said freight and the proceeds thereof for theCompany.5. In the performance of the Work hereunder, agentshall comply with all applicable federal and stateenactments with reference to Employer's Liability,Workmen's Compensation and Workman's Insurance(and when requested by Company shall furnish proofof such compliance) and shall indemnify and holdharmless Company from and against any and all loss,liability,damages, claims, demands, costs andexpenses of whatsoever nature due to the existance ofsuch enactments or resulting from any claim ofsubrogationprovided in such enactments orotherwise.6.Agent shall also comply strictly at all times with allothers laws, rules, regulations and ordinances,state,federal or municipal applicable to operations andservice to be performed by Agent hereunder, andAgent expressly agrees to indemnify Company andsave it harmless from all liability for any failure ordefault on the part of Agent or in his behalf.7.Agent agrees to procure and keep in full force andeffect during the life of this agreement, and to assumethe expense of adequate insurance covering theoperations provided for in this agreement, includingCargo, Public Liability and Property Damage, andWorkmen's Compensation Insurance, and to furnishto Company copies of policies or certificates of suchinsurancecoverage. Such policies or certificates shallbe issued by companies and on forms and forAmounts approved by Company.8.To render reports of Company business on theDailydays of each month; and also to remit toCompany or deposit to account of Company at suchtimes, or as may hereafter be prescribed by theTreasurer of Company, all moneys belonging toCompany or collected for the account of theCompany.9.To permit authorized representatives of Company,during business hours, to inspect and check allproperty of Company, and inspect and audit allrecords and accounts pertaining to the business ofCompany kept or supervised by Agent, and to permituntil aftertheyhappened As Lawrence Manley was an 80 percentowner of Respondent Kansas, I am convinced that George Harriswould not"cancel"his contract without a specific understandingwith Lawrence Manley. MANLEY TRANSFER COMPANYsuch authorized representatives, at their discretion, tocollect all moneys belonging to the Company in thepossession of the Agent.10.To render reports of Over, Short, and Damageswithin twenty-four hours after they occurr to 0 S & DClerk.11.To place andmaintainsuitable signor signsdesignating aforesaid premises as the Freight stationof the Company.12.That the titleto all stationequipment,signs, etcetera, furnished to the Agent shall be in theCompany at all times and Agent will return saidproperty or pay for its value upon the termination ofthisagreement.Upon the termination of thisagreementthe Agent will permit a representative ofthe Company to remove allsigns,decalcomanias andany and all other evidence which might lead thepublic to believe that Agent is still the Agent for theCompany.13. Immediately upon the termination of thisagreement, to remove from the telephone directory, orany other advertising media, any item listing orreference indicating that Agent is acting in anycapacity for the Company.14.Agent specifically authorizes Company to deductfrom any money that may be due Agent hereunderany sumsrepresenting an expenseincurred by theCompany by reason of loss or damage to freightshipments due to negligence on part of Agent or itsemployees.15.To Pay Agent commission at the rate of:30% of Manley Transfer Co. Inc. Net Revenueper bill that agent handles.Agent will furnish all power equipment and willtransport all trailers between Lawrence, Ks. andK.C., Mo.for pickup and delivery and other work incidental tothe proper handling of records and maintenance ofthe station.16.To permit Agent to deduct commission to whichhe is entitled under paragraph fifteen from Companyfunds in his possession when makingremittances asprovided in paragraph eight.IT IS MUTUALLY AGREED:17.That payment as aforesaid shall constitute fulland complete compensation to Agent for all facilitiesfurnished and services rendered by Agent.18.Agent shall employ and direct all personsperforming any service hereunder and such personsshall be and remain the sole employees of and subjectto the control and direction of Agent and not theemployees or subject to the direction and control ofCompany, it being the intention of the parties heretothatAgent shall be andremainan independentContractor and that nothing herein contained shall beconstruedas inconsistentwith thatstatus.32Harris testifiedthathe submitted a written resignation toLawrence Manley when he told the boys on March 26, 1966, thathe was closingdown Laterwhen questionedabout the March 22,18719.This agreement shall take effect on the date firstherein written and shall continue in full force andeffect until terminated by written notice given byeither party hereto to the other party on any date insuch notice stated, not less however, than fifteen (15)days subsequent to the date on which such noticeshall be given. However, Carrier may terminate theagreement at any time immediately upon writtennotice to Contractor in the event Contractor fails tocomply with any of the terms of this agreement.20.The waiver of a breach of any of the terms orconditions hereof shall be limited to the act or actsconstituting such breach and shall never be contruedas being a continuing or permanent waiver of anysuch terms or conditions, all of which shall be andremain in full force and effect as to future acts orhappenings, not with-standing any such waiver.THIS AGREEMENT cancels any and all previouscontracts and agreements pertaining to the subject ofcommission agency between Agent and Companyand/or its predecessors in interest except as tounfulfilled obligations heretofore incurred, and thisagreement constitutes the entire contract between theparties, and any additional or subsequent agreementshall be in writing and signed by both parties hereto.IN WITNESS WHEREOF the parties hereto havecaused this agreement to be executed the day andyear first hereinabove written./s/Raymond BrooksAGENT/s/Robert LeeWITNESS TO AGENT'S SIGNATUREMANLEY TRANSFER COMPANY, INC.(COMPANY)/s/Glen T. RobbinGENERAL MANAGER/s/Robert LeeWITNESS TO GENERAL MANAGER SIGNATUREEither shortly before or after the execution of theforegoing instrument some official of Manley TransferCompany notified George Harris of what was being doneand told him to send in a letter requesting cancellation ofthe agreement between Manley Transfer Company andthe Kansas Delivery Service, Inc., covering the Lawrenceperation. George Harris thereupon did so on the samedate.32Harris appeared to be a very confused witnessattempting to tell a pretextuous and prefabricated story. Iam convinced that in the haste to prepare a pretextuousdefense that Harris overlooked a formal resignation asmanager of Kansas Delivery Service, Inc. In fact I amconvinced that Harris did not consider that he wasresigning but was merely participating in a necessarychange to defeat unionization.1966, letter requesting cancellation he placed the date of his letterof resignationas being onMarch 22, 1966 I do not believeHarris'testimonyon this point 188DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 24, 1966, Respondent Manley transmitted aletter to Harris as follows:March 24,1966317 N. Santa Fe.Chanute,KansasGeorge E. HarrisKansasDelivery Service315 N. 3rdLawrence,KansasDear George;Itwaswithregretthatwe received yourcancellation letter, but this is to advise we will cancelyour contract with Manley Transfer Co., Inc. effectiveMarch 26,1966.Very truly yours,R. F. ManleyPresidentManley Transfer Co., Inc.T. Events of March26,1966Respondent Kansas Terminates its Employees 33On March 26, 1966, George Harris told employeesBeerbower, Howard, and Cobb that he was tired of stayingup all night worrying about the union deal, that he hadtalked to Larry (Manley) the night before and that Larryhad said to use his best judgment, that he was going toclose the doors. Beerbower asked Harris how LawrenceManley could afford to quit hauling the Hallmark load.Harris told Beerbower that he did not know, that it didn'tmake any difference because he was out of a job like therest of the M.34ConclusionsA consideration of all the facts clearly reveal thatRespondentsManleyandKansas terminated theemployment of Cobb, Howard, and Beerbower, becausethey had engaged in union activity. Harris' interrogationand threats to employees as to the closing of the operationif they engaged in union activity coupled with the facts ofrequested bargaining by the Union clearly reveal thatRespondent Manley and Kansas were discriminatorilymotivated in their termination of the employees onMarch 26, 1966. The subterfuge between RespondentManley, Kansas, and Brooks clearly support a furtherinference that Respondents considered themselves tobenefit by not having unionization of employees at the"commission agent" sites.35 I have considered the factthat Respondent Manley as to its basic organization hascontracts with the Union. I am persuaded however thatRespondents considered it to be beneficial to keep downunionization at the small town "commission agent"sites.13 Thefacts are based upon a composite of the ciedited aspectsof thetestimony of Beerbower,Cobb,Howard,and Hams.34 If Respondents Manley's andKansas'actions had been on theup and up,it is hard to understand why Harris did not tell hisemployees on March 22, 1966, of his action and why on March 26,I,thus, conclude and find from all the facts thatRespondentsManleyandKansasdiscriminatorilydischarged Cobb, Howard, and Beerbower because theyhad engagedin unionactivities. Such conduct is violativeof Section 8(a)(3) and (1) of the Act.U. The Appropriate Bargaining UnitThe parties stipulated to the effect and I find as a factthat "all truck drivers and laborers of Kansas DeliveryService, Inc., at its Lawrence,Kansas, terminal,excludingoffice-clericalworkers, professional employees, guards,and supervisors defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act." The partiesstipulated to the effectand Ifind as a fact that "alltruckdrivers and laborers of Raymond Brooks d/b/aBrooks Transfer and Storage, at its Lawrence,Kansas,terminal,excluding office-clerical workers, professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act."The total evidence in this case reveals that theappropriate bargaining unit involved herein could best bedescribed as, and I so find the described unit to be asfollows: "All truckdrivers and laborers of the enterprisedoingbusinessat Lawrence,Kansas,as agent for ManleyTransfer Company, Inc., and operatinga terminalthereatforManley Transfer Company, Inc., excluding office-clericalworkers, professional employees, guards andsupervisorsdefined in the Act, constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act."V.Majority Status of UnionThere is no dispute and I find as a fact that theemployees who constituted the appropriatebargainingunit on March 10, 1966, were Foster, Beerbower, Cobb,and Howard. The facts also reveal that each of the above-named employees had around February 16, 1966, signedan appropriate authorization card designating the Union astheir bargainingagent.I conclude and find as a fact thatthe Union (Local 41) was on March 10, 1966, the dulydesignated collective-bargainingrepresentative of theemployees in the described appropriatebargaining unit.W. Demands for Recognition and BargainingThe facts are clear that Kappelman on March 10, 1966,inhisconversationwith Lawrence Manley, and thatNabors, during the week of March 14-19, 1966, in hisconversations with Lawrence Manley, with George Harris,andwithManley'sattorneysmade demands forrecognition and bargaining upon Respondent Manley andRespondentKansas.The facts are also clear that.RespondentManley and Respondent Kansas by theactions taken on March 10, 1966, with respect to thedischarge of Foster, with respect to Harris' talk to the1966, he told the employees he had talked to Lawrence Manleythe night beforeand was going to closethe doors.3s See the decision of the Supreme Court of the United StatesinTextileWorkers Union v Darlington Manufacturing Co.,380U S. 263, 273, in. 18. MANLEY TRANSFER COMPANY189other employees, with respect to Harris' attempt todissuade Foster from union activity on March 16, withrespect to the pretextuous cessation of business byRespondent Kansas and the pretextuous substitution ofRespondent Brooks for the Lawrence, Kansas, operation,engaged in a course of conduct whereby both RespondentManley and Respondent Kansas clearly refused to bargainin good faith with the Union. Such conduct of RespondentManley and Respondent Kansas clearly violated Section8(a)(5) and (1) of the Act. I so conclude and find.36X. Events of March26,1966,and ThereafterRespondent Brooks operations 31As indicated previously RespondentManley andRespondent Brooks executed a contract on March 22,1966,with effective date as of March 26, 1966, forRespondent Brooks to act as Respondent's agent in itsLawrence, Kansas, operation.On March 26, 1966, at 3:30 p.m. Raymond Brookssigned a lease for a new terminal site for the Lawrenceoperation. On Monday, March 28, 1966, Raymond Brooksd/b/a Brooks Transfer and Storage commenced operationsas Manley Transfer Company's Lawrence, Kansas, agent.Brooks Transfer and Storage commenced its operations inLawrence, Kansas, using substantially the same typeequipment and doing the same work as had formerly beendone by Kansas Delivery Service, Inc. Some of Brooks'trucks had Manley Transfer Company's name on them andsome did not. None had the name of Brooks Transfer andStorage on them. Brooks, similar to Kansas DeliveryService, Inc., had a contract with Manley TransferCompany to be Manley's agent in Lawrence, Kansas.Similar to Kansas Delivery Service, Inc., Brooks usesManley's ICC licenses when required. Brooks has at theLawrence, Kansas, site some office equipment which hehas purchased. Brooks also has at the Lawrence officesomeKansas Delivery Service, Inc., office equipmentwhich he has not paid for or signed notes for. Brooks hasthe same telephone number that Kansas Delivery Service,Inc., had and also instructs the employees to answer thetelephone as "Manley Transfer."Brooks Transfer and Storage commenced operations atLawrence,Kansas,with the followingpersonnel.GeorgeHarris commenced work as a driver. Several employeeswere transferred from Brooks' Ottawa location and twonew employees were hired from Ottawa. Mrs. Harris, whohad worked for Kansas Delivery Service, Inc., wasemployed for office work a few dayslater.None of theotherKansasDelivery Service, Inc., employees, includingFoster, was hired.Events of March 28,1966On March 28, 1966, Raymond Brooksnegotiated a leasewith George Harris and Glenn Robbins (of RespondentManley) for certain equipment of RespondentKansas.ConclusionConsidering the foregoing and all the facts in this case(including those set forth relating to the operation byKansas Delivery Service, Inc., and the involvementtherein of Manley Transfer Company, Inc.,38 the facts thatthe bulk of the work performed by Brooks at Lawrence,Kansas, required transportation under authority of theICC and that Respondent Brooks had no such authoritybut by virtue of delegation of Respondent Manley's ICCpermit was able to perform such transportation, and thatthe contract between Respondent Manley and RespondentBrooks provided,inter alia,that either party couldterminate the contract within 15 days of appropriate noticeto do so), the evidence reveals that Respondent Manley'scontrol of Respondent Brooks was and is such toconstituteRespondentBrooksasubordinateinstrumentality of Respondent Manley. Thus the factsreveal thatinrealeffect thatRespondent Brooks'supervision constituted a part of Respondent Manley'ssupervision and that the employees of Respondent Brookswere and are employees of Respondent Manley.39As indicated herein the appropriatebargaining unit atRespondent Brooks' Lawrence enterprise was the samedescribed appropriateunitas in Respondent Kansas'enterprise. Considering all of the foregoing facts relatingtoRespondentKansas,RespondentManley,andRespondent Brooks, the evidence is overwhelming thatRespondent Brooks, within the meaning of Board'ssuccessorship law, is a successor to RespondentKansas.40Y. Respondents Manley's, Kansas', and Brooks'ConspiracyWithoutreiteratingall of the facts previously found, Ifind the preponderance of the evidence to reveal thatRespondentsManley, Kansas, and Brooks jointly andknowingly participatedin a plan tothwart theunionizationof the employees at the Lawrence terminal of thecommissioned agent for Respondent Manley. Thus, I amconvinced from all the facts that after Lawrence Manleyhad learned that Manager Harris had been unable todissuade Foster from union activity on March 16, 1966,that Lawrence Manley decided he had to get RespondentBrooks for the Lawrence operation as a counter to union orstrike action. I am convinced that the facts reveal that39Note is taken of fn.15 in the decision of the Supreme CourtinTextileWorkers v. DarlingtonMfg.Co.,supraat272.Respondent Manley apparently contends that since the contractbetween Respondent Manley and the Teamsters includes arecognition clause and procedures for determining contractviolations that this is a factor to be considered.I find no merit tothiscontention.See SucesionMario Mercado E Hijos d/b/aCentral Ruftna,161 NLRB 696, 712.31 The facts are based upon a composite evaluation of thecreditedaspectsofBrooks' and Harris' testimony, uponstipulations, and upon a fair inference from all of the evidence.Brooks' and Harris' testimony as to their contacts with each otherwas very unpersuasive and to the extent not set forth herein isdiscredited.3e The facts reveal that all of Respondent Manley's commissionagents operated under similar contracts and conditions. It isnoted however that Respondent Manley and Respondent Kansashad a more involved relationship because of Lawrence Manley'sinvestmentanddutiesasregardswritingchecksandbookkeeping,and the arrangement between Respondent Manleyand Respondent Kansas for the fueling of trucks and the billingtherefore. I do not find such differences to affect the ultimatedetermination of the relationship between Respondent Manleyand Respondent Brooks.39Allen Milk Company,158 NLRB 258.40Witham Buick, Inc.139 NLRB 1209;Chemrock Corporation,151 NLRB 1074, and cases cited therein. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawrenceManley fully and frankly discussed withRaymond Brooks on March 17, 1966, the entire problem ofunionization, of threatened strike action, and of the stepshe and Harris had undertaken, and of a desire to haveBrooks take over the Lawrence operation so as to defeatthe Union. I am convinced also that when Harris andBrooks talked to each other on March 17 or 18, 1966, thatthey thoroughly understood the foregoing, and that Harrisfrankly and fully told Brooks of the actions he hadundertaken. I am also convinced that Brooks, onMarch 22, 1966, knew that Respondent Manley wasexecuting the arrangements to substitute his outfit forRespondent Kansas. Additionally I note that testimony ofManley, Brooks, and Harris revealed that such testimonywas confused and contryed and was a deliberateavoidance of the true story. From all of this I ampersuaded that the true facts reveal that RespondentsManley,Brooks; and Kansas jointly and knowinglyparticipatedin a plan todestroyunionizationamong theemployees in thebargaining unitat the Lawrence terminalof the commissionagentof Respondent Manley.Since the evidence,as setout previously, reveals thatRespondent Kansas had the obligation to bargain with theUnion as regards the appropriate bargaining unit, andespecially since the facts reveal that Respondent Brooksparticipatedin a plan todestroy the Union's majority in thebargainingunit,RespondentBrookscommencedoperations with a fixed obligation to recognize and bargainwith the Union as to such appropriate unit. SinceRespondent Brooks participated in a pretextuous plan todestroy the Union's majority in thebargainingunit and toavoid bargaining with the Union as exclusivebargainingrepresentative of its employees, I conclude and find fromthe fact that Respondent Brooks has not recognized andbargained with the Union that Respondent Brooks violatedSection 8(a)(5) and (1) of the Act from the moment that ittookover the operation at Lawrence,Kansas, onMarch 26,1966.4'Since the facts reveal that Respondent Brooksparticipatedwith Respondent Manley and RespondentKansas in a plan to destroy the Union's majority and withknowledge of the unfair labor practices committed byRespondent Kansas and Respondent Manley, RespondentBrooks also commenced operations with a fixed duty todisavow or eliminate such unfair labor practices at least tothe extent of employing the former employees, includingFoster, of Respondent Kansas, and to disavow all otheracts of known interference within the meaning of Section8(a)(1) of the Act. Respondent Brooks' failure to employFoster,Cobb,Howard, and Beerbower, under thecircumstances of this case, reveals that its conduct as ofMarch 26, 1966, and thereafter was conduct violative ofSection 8(a)(3) and (1) of the Act. I so conclude and find.Since the facts reveal that Respondent Brooksparticipated in a plan with Respondent Manley andRespondent Kansas to avoid unionization of the employeesattheLawrence terminal (commission agent ofRespondentManley), and since the facts reveal thatRespondent Brooks was on notice of the unfair laborpractices committed by Respondents Manley and Kansas,Respondent Brooks' failure to disavow such unfair laborpractices42 constituted in effect a continuation of such41ChemrockCorporation,151 NLRB 107442 Set forthelsewhere as being violativeof Section8(a)(1), (3),and (5)43 1 find that the facts inIntergraphic Corporationof America,unfair labor practices. In addition to the previous findingsof Respondent Brooks' conduct violative of Section 8(a)(5)and (1), I hereby conclude and find that RespondentBrooks has violated Section 8(a)(1) by failure to disavowthe conduct of Manager Harris on March 10 and 16, 1966,previously found violative of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a closeintimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents have violatedSection 8(a)(3), (5), and (1) of the Act, I will recommendthatRespondents cease and desist from such violativeconduct and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondents Manley, Kansas, andBrooks have refused to bargain collectively with the Unionas the exclsuive representative of the employees in theappropriateunit,itwillbe recommended that theRespondents, upon request, bargain collectively with theUnion as such representative, and in the event that anunderstanding is reached, embody such understanding ina signed agreement. Compliance with the foregoing will bedeemed to havebeeneffectuated by such bargaining byRespondent Manley and such instrumentalityas it utilizesin its employing structure as the enterprise it Lawrence,Kansas.Having found that Respondents Manley and Kansasdiscriminatorily terminated the employment of Foster onMarch 10, 1966, and having found that RespondentsManley and Kansas discriminatorily terminated theemployment of Cobb, Howard, and Beerboweer onMarch 26, 1966, and having found that Respondent Brookshas discriminated with regard to the failure to employFoster, Cobb, Howard, and Beerbower at all times afterMarch 26, 1966, it will be recommended that theRespondents offer to the following named employees, fulland immediate reinstatement to their former, orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges. Theemployees are John Darrell Foster, Gerald L. Cobb,Melvin Beerbower, and Dean Howard. Compliance withthe foregoing will be deemed to have been effectuated bysuch reinstatement offers being made by RespondentManley and such instrumentalityas it utilizes in itsemploying structure as the enterprise at Lawrence,Kansas.Itwill also be recommended that Respondents Manleyand Kansas jointly and severally make Foster whole forany loss ofearningshe may have suffered by reason of thediscrimination against him from March 10, 1966, untilMarch 26, 1966,43 and that Respondents Manley,Kansas,and Brooks, jointly and severally make whole Foster,160 NLRB 1284, andNew Madrid Manufacturing Company,104NLRB 117, are slightly different from thosein this case. I do notmake Respondent Brooks responsiblefor backpay to Fosterbefore Brooks commencedoperations. MANLEY TRANSFER COMPANY191Cobb, Howard, and Beerbower for any loss of earningssuffered by them from March 26, 1966, until the date ofsaid offer of reinstatement at the employing enterprise ofManley Transfer Company, Inc., at Lawrence, Kansas.Such loss of earnings shall be computed by determiningthewages each would have earned from the date oftermination to date of offer of reinstatement, less their netearnings during such period, with backpay computed on aquarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, 294, and withinterest thereon as prescribed by the Board in IsisPlumbing & HeatingCo., 138 NLRB 716.As the unfair labor practices committed by theRespondents were of a character which go to the veryheart of the Act, it is recommended that the Respondentscease and desist therefrom and cease and desist frominfringing in any other manner upon the rights ofemployees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 41, International Brotherhood ofTeamsters, is now, and has been at alltimesmaterialherein, a labororganizationwithin themeaning ofSection2(5) of the Act.2.The Respondents, at all times material herein, havebeen and are engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment,thereby discouragingmembership in oractivitiesonbehalfofa labor organization, theRespondents have engaged in unfair labor practices withinthe meaning of Section 8(a)(3) ofthe Act.5.All truckdriversand laborersof theManley TransferCompany,Incorporated'semployingstructureatLawrence,Kansas, excluding office-clericalworkers,professional employees,guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.6.Local Union No. 41,International Brotherhood ofTeamsters,at all times since February 16, 1966,has beenthe exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collectivebargaining within the meaningof the Act.7.Respondent Manley by its actions on March 10, 1966,and thereafter,Respondent Kansas by its actions onMarch 10,1966,and thereafter,and Respondent Brooksby its actions on March 22, 1966,and thereafter, inrefusing to bargain with the Union as to the terms andconditions of employment of employees in the appropriatebargaining unit,have engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.[RecommendedOrderomitted from publication. ]